Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on 09/27/2021. Claims 1, 3-5, and 8 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (USPGPUB No. 2016/0182154 A1, hereinafter referred to as FANG) in view of Arnberg et al. (USPGPUB No. 2019/0379638 A1, hereinafter referred to as Arnberg) and further in view of Desimone et al. (USPGPUB No. 2021/0117360 A1, hereinafter referred to as Desimone).
Referring to claim 1, Fang discloses a signal tuning method for a peripheral component interconnect express (PCIe) {PCIE, see Figs. 1 and 2, [0027], [0032].}, comprising:
assigning a first signal setting to the PCIe to generate a first PCIe signal {“one or more PCIE interfaces”, see Fig. 17, [0169].}, and tuning a link by the first PCIe signal {tuning “transmitting link ;
and determining whether to assign a second signal setting {“exit pattern start with EIEOS”, [0081].} to the PCIe according to a signal status of the link {“L0c state message”, [0116].}, for generating a second PCIe signal {“flits” sent over PCIE ([0078]).} to tune the link { tuning “transmitting link state (TLS) can be referred to as the L0 state” by “flits” sent over PCIE ([0078]).}; wherein the PCIe is connected to a plurality of electronic devices via the link {plurality of devices “Device B 1110” as an example (see Fig. 13, even though there are other embodiments) tuning “transmitting link state (TLS) can be referred to as the L0 state” by “flits” sent over PCIE ([0078]).}.
Furthermore Arnberg discloses: 
wherein the first signal setting and the second signal setting respectively correspond to different waveform parameters {“device configuration parameters”, see Fig. 2, [0046].} of a PCIe signal {“a plurality of I/O ports (e.g. a PCIe bus…”, see Figs. 2 and 3, [0039]}
Fang and Arnberg are analogous because they are from the same field of endeavor, microcontroller architectures. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Fang and Arnberg before him or her, to modify Fang’s “climate control unit 4650” incorporating Arnberg’s “COM 208” (see Fig. 3). 
The suggestion/motivation for doing so would have been to implement a RCMD unit also provides for special purpose software to 
Therefore, it would have been obvious to combine Arnberg with Fang to obtain the invention as specified in the instant claim(s).
Furthermore Desimone discloses: 
wherein the signal status is a bit error rate (BER) in a predetermined time period {a predetermined time period “algorithm loop 600”,  see Fig. 6, [0079]}; wherein when the BER is larger than a maximal BER {maximum Bit Error Rate “yields the greatest jitter tolerance for each lane”, see Fig. 6, [0079].} in the predetermined time period, the first signal setting is substituted {“retrain link to the chosen TxEQ”, step 604, see Fig. 6, [0080] and perform link health experiment in step 606.} by the second signal setting and assigned to the PCIe for tuning the link {plurality of signal settings “testing various equalization coefficients”, see Fig. 6 [0079].}
Fang/Arnberg and Desimone are analogous because they are from the same field of endeavor, microcontroller architectures. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Fang and Arnberg before him or her, to modify Fang/Arnberg’s device incorporating Desimon’s “health link experiment” (see Fig. 6). 
The suggestion/motivation for doing so would have been to implement Tx de-emphasis involves sending data at full swing after each polarity transition in the data signal, after which the swing is 
Therefore, it would have been obvious to combine Desimone with Fang/Arnberg to obtain the invention as specified in the instant claim(s).

As per claim 3, the rejection of claim 2 is incorporated and Fang discloses wherein when the BER is larger than a maximal BER in the predetermined time period, the first signal setting is substituted by the second signal setting and assigned to the PCIe for tuning the link {substituting “May exit to a low power link state” by the second signal “Blocking Link State”, [0079].}.

As per claim 4, the rejection of claim 1 is incorporated and Fang discloses wherein the first signal setting and the second signal setting are selected from a signal setting table {“state table”, see Fig. 7, [0065].}.

Referring to claim 5, Fang discloses a computer system, for a peripheral component interconnect express (PCIe) {PCIE, see Figs. 1 and 2, [0027], [0032].}, comprising: 
a processing device {“processing core” connected to “transaction layer 205” (see Fig. 2), [0034].}; 
and a PCIe device {“one or more PCIE interfaces”, see Fig. 17, [0169].}, coupled to the processing device, for storing a program code instructing the processing device to assign a first signal setting {“one or more PCIE interfaces”, see Fig. 17, [0169].} to the PCIe to generate a first PCIe signal  {“flits” sent over PCIE ([0078]).}, tune a link by the first PCIe signal {tuning “transmitting link state (TLS) can be referred to as the L0 state” by “flits” sent over PCIE ([0078]).}, and determine whether to assign a second signal setting {“exit pattern start with EIEOS”, [0081].} to the PCIe according to a signal status of the link {“L0c state message”, [0116].}, for generating a second PCIe signal {“flits” sent over PCIE ([0078]).}to tune the link {tuning “transmitting link state (TLS) can be referred to as the L0 state” by “flits” sent over PCIE ([0078]);
wherein the PCIe is connected to a plurality of electronic devices via the link {plurality of devices “Device B 1110” as an example (see Fig. 13, even though there are other embodiments), [0078].}.
Furthermore Arnberg discloses: 
wherein the first signal setting and the second signal setting respectively correspond to different waveform parameters {“device configuration parameters”, see Fig. 2, [0046].} of a PCIe signal {“a plurality of I/O ports (e.g. a PCIe bus…”, see Figs. 2 and 3, [0039]}
Fang and Arnberg are analogous because they are from the same field of endeavor, microcontroller architectures. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having 
The suggestion/motivation for doing so would have been to implement a RCMD unit also provides for special purpose software to interpret the messages from one component into the format required by another component without having to add additional circuitry to enable communications between the components (Arnberg [0023]).
Therefore, it would have been obvious to combine Arnberg with Fang to obtain the invention as specified in the instant claim(s).

	As per claim 8, the rejection of claim 5 is incorporated and Fang discloses wherein the first signal setting and the second signal setting are selected from a signal setting table {“state table”, see Fig. 7, [0065].}. 
Response to Arguments
Applicant’s arguments have been considered but are deemed moot in view of the new ground of rejection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references applicable as 103 art for teaching at least one limitation recited in claim 1: US 20080284539 A1, US 20120188059 A1, US 20190173466 A1, US 10840735 B1, and US 20190121647 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. B./
Examiner, Art Unit 2184



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184